Citation Nr: 0718851	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-14 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) for purposes of accrued benefits.  

3.  Entitlement to service connection for cataracts and 
glaucoma for purposes of accrued benefits.  

4.  Entitlement to an evaluation in excess of 10 percent for 
service connected lumbosacral strain for purposes of accrued 
benefits.  

5.  Entitlement to a compensable evaluation for hearing loss 
for purposes of accrued benefits.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for purposes of accrued 
benefits.  

7.  Entitlement to non-service connected death pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946 and from March 1955 to November 1972.  He died in May 
2002.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and September 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The 
September 2002 rating decision denied entitlement to accrued 
benefits and death pension.  The September 2003 rating 
decision denied service connection for the cause of the 
veteran's death.  

The appellant expressed disagreement with the September 2002 
rating decision in January 2003, and was issued a statement 
of the case (SOC) addressing her claims of entitlement to 
accrued benefits and non-service connected death pension in 
March 2005.  Although she indicated in her May 2005 Form 9 
(substantive appeal) that she was only appealing the issues 
of entitlement to service connection for COPD and cataracts 
and glaucoma and entitlement to an increased evaluation for 
lumbosacral strain for accrued benefit purposes, the 
veteran's representative, in her August 2005 statement in 
lieu of Form 646, addressed all of the issues denied in the 
September 2002 rating decision.  As such, the August 2005 
statement constituted a substantive appeal of the issues 
denied in the September 2002 rating decision.  38 C.F.R. 
§ 20.202 (2006).  

While the August 2005 statement from the veteran's 
representative was not submitted within 60 days of issuance 
of the SOC, or one year of the September 2002 rating 
decision, as required by 38 C.F.R. § 20.302(b) the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board may waive the timely filing of a substantive 
appeal, even if the veteran has not submitted a request for 
extension of the time period in which to file the substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993); but c.f. Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) (holding that an extension 
of time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with the provisions of 38 C.F.R. § 20.303).  

Moreover, the Court has essentially held that the Board must 
accept appeals even if the substantive appeal is untimely, 
where there is no evidence that the RO closed the appeal, and 
it treated the appeal as timely.  Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, the 
RO certified all of the issues denied in the September 2002 
rating decision to the Board.  Accordingly, the issues on 
appeal have been characterized as reflected on the first page 
of this decision.  

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to a compensable 
evaluation for hearing loss for purposes of accrued benefits 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  When he died, the veteran had pending claims seeking 
service connection for COPD, cataracts and glaucoma, an 
evaluation in excess of 10 percent for lumbosacral strain, 
and entitlement to TDIU.  

2.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.  

3.  COPD is not shown by the evidence of record at the time 
of the veteran's death to be related to service.  

4.  Cataracts and glaucoma are not shown by the evidence of 
record at the time of the veteran's death to be related to 
service.  

5.  At the time of the veteran's death, lumbosacral strain 
was manifested by complaints of pain with no evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, 
intervertebral disc syndrome, moderate limitation of motion 
of the lumbar spine, ankylosis, or residuals of vertebra 
fracture.  

6.  At the time of death, the veteran was service connected 
for lumbosacral strain, evaluated as 10 percent disabling, 
and hearing loss, evaluated as noncompensable.  

7.  Evidence of record at the time of the veteran's death 
does not demonstrate that service connected disabilities 
prevented him from securing and following a substantially 
gainful occupation.  

8.  The appellant's income exceeds the applicable statutory 
levels for the annualized period in which the income was 
received.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD for accrued 
benefit purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2006).  

2.  The criteria for service connection for cataracts and 
glaucoma for accrued benefit purposes are not met.  
38 U.S.C.A. §§ 1110, 1131, 5121; 38 C.F.R. §§ 3.303, 3.1000.  

3.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain for accrued benefit purposes are not 
met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(2002).  

4.  At the time of the veteran's death, the criteria for 
entitlement to TDIU were not met.  38 U.S.C.A. § 1155, 5121; 
38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16 (2006).  

5.  The appellant's countable income is excessive for receipt 
of pension benefits.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable to appeals involving the 
distribution of benefits, as opposed to actual entitlement to 
the benefit.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  As 
will be discussed below, claims for accrued benefits are 
claims for distribution of benefits that were payable at the 
time of a veteran's death.  Such claims accordingly involve 
the distribution of an existing benefit, and not entitlement 
to a new benefit.  The VCAA would, therefore, be inapplicable 
to the accrued benefit claims.    

As will be discussed further below, the claim of entitlement 
to non-service connected death pension is being denied as a 
matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office of 
General Counsel held that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the Court has held that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  Mason v. Principi, 16 Vet. 
App. 129 (2002).  

Nevertheless, a January 2005 VCAA letter informed the 
appellant of the information and evidence necessary to 
substantiate her claims of entitlement to accrued benefits 
and death pension.  This letter informed her that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  Finally, the 
January 2005 VCAA letter also stated, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

The Board notes that the veteran's terminal death records 
have not been associated with the claims file.  Accrued 
benefits include those the veteran was entitled to at the 
time of death under an existing rating or based on evidence 
in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. 
§ 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  

II.  Accrued Benefits

At the time of the veteran's death, he had pending claims for 
service connection and increased evaluations for his service 
connected disabilities.  Although the veteran's claims 
terminated with his death, a qualified survivor can, to a 
limited extent, carry on a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002);  see Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).   An application for accrued 
benefits must be filed within 1 year after the date of death.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).  
In this case, the appellant timely filed her claim for 
accrued benefits in July 2002.  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

The accrued benefits claims are derivative of the veteran's 
claims and the appellant takes the veteran's claims as they 
stood on the date of his death.  See Zevalkink v. Brown, 102 
F. 3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F. 3d 
1296 (Fed. Cir. 1998).   

Accrued benefits may only be awarded on the basis of the 
evidence in the file at the veteran's date of death. See 38 
C.F.R. § 3.1000(a). "Evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the veteran's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4).

A.  COPD

The veteran filed a claim of entitlement to service 
connection for COPD in December 2001, which was pending at 
the time of his death.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Evidence of record at the time of the veteran's death 
includes VA and private treatment records reflecting 
diagnoses of and treatment for COPD.  Thus, the first element 
of a successful service connection claim is satisfied.  

While service medical records show treatment for acute 
pleurisy in August 1960 and pneumonitis in 1963, resolved 
without complications, there are no findings of COPD in the 
service medical records.  Nevertheless, service connection 
may be granted for any disease initially diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran stated in his December 2001 claim for service 
connection that COPD was partly his fault as an ex-smoker, 
but that he believed that his condition was aggravated and 
somewhat worsened by service in the polar ice cap and 
Greenland.  Specifically, he asserted that daily breathing of 
air 25 to 30 degrees below zero weakened his lungs, and 
further attributed his COPD to flying at 8,000 to 14,000 
feet, unpressurized, for thousands of hours.  As a layperson 
lacking medical expertise, the veteran was not competent to 
express opinions as to medical causation of COPD.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

There is no medical evidence of record at the time of the 
veteran's death attributing COPD to service.  Rather, at 
treatment in December 1998, the veteran's private physician's 
impression was most probably emphysema secondary to cigarette 
smoking.  

The impression also noted bronchiectasis seen on CT scan 
which might be a residual of an old pneumonia; another 
possibility was bronchilitis obliterans, especially since he 
had a steroid response according to the patient, however, 
this would be less likely than the above.  Alpha1-antitrypsin 
deficiency could also cause such changes.  

While the impression regarding bronchiectasis raises the 
possibility that the condition could be related to 
pneumonitis in service, the history given at treatment in 
December 1998 also included pneumonia when the veteran was 5 
years old and in 1992.  The physician's impression does not 
indicate the episode of pneumonia to which he was referring.  
Even if he was referring to pneumonia in service, the opinion 
is too speculative to grant service connection.  See Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  Perhaps more 
significantly, the record does not show a pending claim for 
bronchiectasis or residuals of pneumonia at the time of the 
veteran's death.

The Board does have jurisdiction over the issue of 
entitlement to service connection for COPD for accrued 
benefits purposes.  In the absence of medical evidence of a 
nexus between COPD and service in VA's possession at the time 
of the veteran's death, the claim of entitlement to service 
connection for purposes of accrued benefits must be denied.  

The preponderance of the evidence is against the claim.  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Cataracts and Glaucoma

The veteran filed a claim of entitlement to service 
connection for cataracts and glaucoma in December 2001, which 
was pending at the time of his death.  

VA and private treatment records from December 1998 to March 
2002 include diagnoses of cataracts and glaucoma.  Thus, the 
first element of a successful service connection claim is 
satisfied.  However, service medical records are negative for 
any findings of cataracts or glaucoma.  In addition, there is 
no medical evidence attributing cataracts or glaucoma to 
service.  In the absence of medical evidence of a nexus 
between cataracts and glaucoma and service the service 
connection claim must fail.  

In his December 2001 claim the veteran asserted that 
cataracts and glaucoma were acquired and aggravated by 
medicine used to treat his problems and diseases.  He 
elaborated that glaucoma was the result of medicines used to 
treat COPD.  

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  

There is no medical evidence or opinion of record at the time 
of the veteran's death attributing cataracts and glaucoma to 
medicine used to treat any of the veteran's conditions.  
Further, even if there were medical evidence suggesting that 
cataracts and glaucoma were related to medicine used to treat 
COPD, service connection for COPD for accrued benefits 
purposes has not been established.  

In the absence of medical evidence of a nexus between 
cataracts and glaucoma and service or the veteran's service 
connected disabilities in VA's possession at the time of the 
veteran's death the claim of entitlement to service 
connection for purposes of accrued benefits must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Lumbosacral Strain

The veteran was initially granted service connection for 
chronic low back strain, evaluated as 10 percent disabling, 
in an April 1973 rating decision.  In December 2001 the 
veteran filed a claim for an increased evaluation of this 
disability.  This claim remained pending at the time of his 
death.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, provisions of VA's Rating 
Schedule, addressing disabilities of the spine, were revised 
effective September 23, 2002 and September 26, 2003.  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, in this case, the veteran 
expired prior to the effective date of the revised 
regulations.  As the appellant's claim is derivative of any 
benefit to which the veteran might have been entitled at his 
death, and the revised regulations were not in effect at the 
time of death, consideration of the revised regulations is 
precluded.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003).  

Therefore, only the rating criteria in effect prior to the 
September 2002 and September 2003 revisions will be applied 
in evaluating the claim of entitlement to an evaluation in 
excess of 10 percent for lumbosacral strain.  

At the time of his death, the veteran's lumbosacral strain 
was evaluated as 10 percent disabling under Diagnostic Code 
5295.  This diagnostic code provides a 10 percent evaluation 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with slight muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

At VA examination in March 1973 the veteran was stiff in the 
lumbar spine, with limited flexion and lateral bending.  
Straight leg raising was negative at 60 degrees.  X-ray of 
the lumbosacral spine revealed no abnormality.  The 
assessment was chronic lumbar strain.  

VA and private treatment records associated with the claims 
file at the time of the veteran's death, from December 1998 
to March 2002 include a January 1999 bone density examination 
which revealed the bone density of the lumbar spine to be 
osteopenic.  At private treatment in December 2001 the 
veteran described an occasional twinge of pain in the right 
back.  These records are otherwise negative for complaints or 
findings regarding the low back.  

In his December 2001 claim the veteran reported that he had 
received no treatment for the low back strain from VA other 
than pain killers.  He reported that any sustained lifting 
was impossible due to pain and stress on muscle tissue.  

There is simply no medical evidence of record at the time of 
the veteran's death demonstrating lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, as required 
for an increased evaluation of 20 percent under Diagnostic 
Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Evaluations in excess of 10 percent are also available under 
the rating criteria in effect at the time of the veteran's 
death for residuals of vertebra fracture, ankylosis, moderate 
limitation of motion of the lumbar spine, and moderate 
intervertebral disc syndrome.  However, there is no evidence 
of vertebral fracture or ankylosis, and there are no 
complaints regarding, or findings of limitation of motion in 
the lumbar spine since the March 1973 VA examination, which 
noted only "limited flexion and lateral bending."  In 
addition, March 1973 X-ray of the lumbosacral spine revealed 
no abnormality, and there is no subsequent evidence of 
intervertebral disc syndrome.  As such, the Board finds that 
an increased evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293.  

In terms of functional assessment, the evidence of record at 
the time of the veteran's death does not indicate any 
additional impairment in the form of fatigability, weakness, 
incoordination, or lack of endurance.  Accordingly, a higher 
evaluation is not warranted on the basis of the DeLuca 
factors.  38 C.F.R. §§ 4.40, 4.45.  

Based on the foregoing, the Board concludes that the 10 
percent evaluation assigned for lumbosacral strain at the 
date of the veteran's death was appropriate, and that a 
higher evaluation is not warranted for accrued benefits 
purposes.  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for lumbosacral strain.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


D.  TDIU

A total disability rating for compensation purposes will be 
assigned on the basis of individual unemployability, that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2006).  

If there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

Failure to satisfy these percentage standards is not an 
absolute bar to an award of TDIU, however.  Under 38 C.F.R. 
§ 4.16(b), if a veteran is shown to be unemployable by reason 
of service connected disabilities, but fails to meet the 
percentage standards of 38 C.F.R. § 4.16(a), the case must be 
submitted to the Director of the VA Compensation and Pension 
Service for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  

In the present case, the percentage requirements of the 
regulation have not been satisfied.  Prior to his death, the 
veteran's only service connected disabilities were 
lumbosacral strain, evaluated as 10 percent disabling, and 
hearing loss, evaluated as noncompensable.  

The Board notes that the claim of entitlement to a 
compensable evaluation for hearing loss for purposes of 
accrued benefits is being remanded for further development, 
and that readjudication of this claim could potentially 
result in the veteran meeting the percentage requirements of 
38 C.F.R. § 4.16(a).  

Nevertheless, this is a claim of entitlement to TDIU for 
purposes of accrued benefits, meaning the benefit may only be 
awarded on the basis of the evidence in the file at the 
veteran's date of death. 38 C.F.R. § 3.1000(a).  There is 
simply no evidence of record at the time of the veteran's 
death that lumbosacral strain or hearing loss rendered him 
unable to secure or follow a substantially gainful 
occupation.  

In his December 2001 claim, the veteran himself stated that 
he retired to part-time work in January 1990, and that he 
suffered a bout of pneumonia in May 1992, after which his 
life had been sedentary and he had been unable to work.  His 
statements attribute his unemployability to this pneumonia, 
which, as discussed previously, is not service connected.  

Therefore, even if the percentage requirements of 38 C.F.R. 
§ 4.16(a) were met following readjudication of the hearing 
loss claim, entitlement to TDIU would remain denied.  
Further, in the absence of any evidence of record at the time 
of the veteran's death that his service connected 
disabilities rendered him unable to secure or follow a 
substantially gainful occupation, submission for 
extraschedular consideration is not warranted.  

The claim of entitlement to a compensable evaluation for 
hearing loss is being remanded to obtain results of a 
November 2001 audiogram conducted at the Charleston VA 
Medical Center.  Numerical audiogram results would not 
provide an opinion that the veteran was unemployable due to 
lumbosacral strain or hearing loss.  As these test results 
cannot change the outcome of the claim of entitlement to 
TDIU, remand would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
appellant, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).   

Based on the foregoing, the Board concludes that the evidence 
of record at the time of the veteran's death does not 
demonstrate that he was unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities.  Therefore, the preponderance of the 
evidence is against the claim.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Pension

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2006).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271 (2006). 

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(c)(3)(ii).  Payment of monetary benefits will 
commence the month following the effective date of the award.  
38 C.F.R. § 3.31.

The veteran died on May [redacted], 2002.  The appellant's claim for 
death pension was received on July 2, 2002, within 45 days of 
the date of death.  As such, the effective date of death 
pension would be May 1, 2002, and payment of monetary 
benefits would commence in June 2002.  

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1) and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. § 3.21.  

On June 1, 2002, the MAPR for an otherwise eligible claimant, 
without a dependent child, was $6,407.  See 67 Fed. Reg. 
36671 (2002).  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.  

In her July 2002 claim the appellant listed no dependents.  
She reported monthly SSA benefits of $450, with a monthly 
Medicare deduction of $54, for a total of $396 in monthly SSA 
benefits.  In describing her expected gross income for the 12 
month period beginning in January 2002, the appellant 
reported $4,752 in earnings (her SSA benefit) and $1,845 in 
dividends, interest, etc.  

Although the appellant reported monthly SSA benefits of $450, 
an SSA inquiry revealed that the appellant was in receipt of 
a $450 monthly benefit effective in December 2001, but that 
she was in receipt of a $517 monthly benefit effective in May 
2002.  Even after the monthly Medicare deduction, the 
appellant would have been receiving $463 in her monthly SSA 
benefit, for a total of $5,556 over 12 months.  With the 
addition of her reported dividends and interest, her income 
would be $7,401 for the 12 month period in question. 

The appellant also reported deductible expenses of $550 for 
the veteran's burial and $2,143.55 for the veteran's funeral.  
She indicated, however, indicated that the funeral expense 
had not been paid, but was pending upon finances.  

Review of the claims file reveals an invoice from the funeral 
home indicating that the veteran's funeral expenses totaled 
$2,113.55.  In her June 2002 claim for burial benefits the 
appellant reported that this amount was due to the funeral 
director.  Additionally, in June 2002 VA paid the funeral 
home $600 for funeral costs and cemetery/plot costs.  It does 
not appear that the appellant deducted this amount from the 
funeral expense she reported in July 2002.  

In any event, the appellant has not indicated that she has 
paid the funeral expense.  As the appellant has not indicated 
that she paid the indicated funeral expense, it cannot be 
excluded from her countable income.  She did, however, report 
paying $550 to the town of Belmont for burial.  When this 
expense is excluded from income, the result is income of 
$6,851.  This amount is still in excess of the limit of 
$6,407.  

The Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c).  It is not 
permitted to award benefits unless authorized by statute.  
OPM v. Richmond, 496 U.S. 434, 416-17 (1990).  In this case, 
the law specifically prohibits payment of VA death pension 
benefits to surviving spouses whose income exceeds certain 
levels.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limit, she is not legally entitled to death pension 
benefits, regardless of the veteran's honorable service.  
Thus, the claim of entitlement to non-service connected death 
pension must be denied.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) for purposes of accrued benefits is 
denied.  

Entitlement to service connection for cataracts and glaucoma 
for purposes of accrued benefits is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service connected lumbosacral strain for purposes of accrued 
benefits is denied.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU) for purposes of accrued benefits is 
denied.  

Entitlement to non-service connected death pension is denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

The certificate of death shows that the veteran died on May 
[redacted], 2002, at the Grand Strand University Medical Center.  The 
death certificate was signed by Dr. Emran.  The most recent 
treatment records from Grand Strand Regional Medical Center 
associated with the claims file are from March 2001.  In a 
December 2002 letter Dr. Emran stated that the veteran passed 
away while in the Intensive Care Unit at Grand Strand 
Regional Medical Center.  However, records from the veteran's 
terminal treatment have not been associated with the claims 
file. These records are pertinent to the claim of entitlement 
to service connection for the cause of the veteran's death, 
and therefore, VA has a duty to obtain them. 38 U.S.C.A. § 
5103A(b).

Accrued benefits claims are decided on the basis of evidence 
in the file at the time of the veteran's death. 38 U.S.C.A. § 
5121(a). VA treatment records are, however, constructively of 
record, even when not physically in the claims folder.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

At VA treatment in November 2001 the veteran complained of 
hearing aid feedback.  The physician checked his hearing aids 
and performed an audiogram.  She noted that the veteran had 
moderate to severe sensorineural hearing loss in both ears in 
the mid to high frequencies, and the veteran was placed on 
the waiting list for new hearing aids.  Despite the 
indication that an audiogram was performed, the results of 
this testing have not been associated with the claims file.  
As the November 2001 audiogram is potentially pertinent to 
the claim of entitlement to a compensable evaluation for 
hearing loss for purposes of accrued benefits, and is within 
the control of VA, it should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from 
March 2001 to May [redacted], 2002 from Grand 
Strand Regional Medical Center, including 
terminal treatment records.  

2.  Obtain the November 2001 audiogram 
conducted at the Charleston VA Medical 
Center.  

3.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


